EXHIBIT 10.8

 

MUTUAL RELEASE OF CLAIMS

 

This Mutual Release of Claims is entered into by and between CIBER, Inc., a
Delaware corporation (the “Company”), and Claude J. Pumilia (“Executive”). It is
entered into pursuant to the terms of an Employment Agreement between Executive
and Company dated March 7, 2011 (the “Agreement”) and in order to resolve
amicably all matters between Executive and the Company concerning the Agreement
and Executive’s termination of employment with the Company and benefits payable
to Executive under the terms of the Agreement.

 

1.                              Termination of Employment. Executive’s
employment with the Company has been terminated as a result of a Change in
Control, an involuntary termination without Cause or a resignation for Good
Reason, as defined in the Agreement, by which Executive became eligible for
benefits upon termination of employment.

 

2.                              Severance Pay. On the 30th day following the
Effective Date of Termination (as this term is defined in the Agreement) (or on
the next business day, if the 30th day is a weekend day or a holiday),
contingent upon the expiration of the revocation period associated with the
Mutual Release of Claims, the Company agrees to pay to Executive as a payment of
all monetary amounts due to Executive under the terms of the Agreement the lump
sum of $798,000, less customary employee withholdings. Executive is also
eligible for certain other continuation of benefits under the terms of the
Agreement. Executive acknowledges that Executive has no entitlement to said
benefits except according to the terms of the Agreement, which includes a
requirement that Executive execute this Mutual Release of Claims.  Ciber agrees
to Section 8.2 (ii) of the Employment Agreement.

 

3.                              Equity Awards. The equity vesting and exercise
periods with respect to Executive’s equity awards shall be extended from the
periods originally defined in Subsections (ii) and (iii) of Paragraph 2 of
Section 8.2 of the Employment Agreement as follows: (A) vesting of all equity
awards scheduled vest within eighteen (18) months of the effective date of
termination will be accelerated and shall vest as of the effective date of
termination; (B) All vested equity awards must be exercised by the earlier of
(1) the one year anniversary of the effective date of termination and (2) the
expiration date of the equity award.

 

4.                              Return of Property and Documents. Executive
states that Executive has returned to the Company all property and documents of
the Company which were in Executive’s possession or control, including without
limitation access cards, Company-provided credit cards, computer equipment and
software.

 

5.                              Nondisparagement Agreement. Executive agrees not
to make any communications or engage in any conduct that is or can reasonably be
construed to be disparaging of the Company, its officers, directors, employees,
agents, stockholders, products or services. The Company agrees not to make any
communications or engage in any conduct that is or can reasonably be construed
to be disparaging of Executive.

 

6.                              Release of Company. Executive (for himself, his
agents, heirs, successors, assigns, executors and/or administrators) does hereby
and forever release and discharge the Company and its past and present parent,
subsidiary and affiliated corporations, divisions or other related entities, as
well as the successors, shareholders, officers, directors, heirs, predecessors,
assigns, agents, employees, attorneys and representatives of each of them, past
or present from any and all causes of action, actions, judgments, liens, debts,
contracts, indebtedness, damages, losses, claims, liabilities, rights, interests
and demands of whatsoever kind or character, known or unknown, suspected to
exist or not suspected to exist, anticipated or not anticipated, whether or not
heretofore brought before any state or federal court or before any state or
federal agency or other governmental entity, which Executive has or may have
against any released person or entity by reason of any and all acts, omissions,
events or facts occurring or existing prior to the

 

--------------------------------------------------------------------------------


 

date hereof, including, without limitation, all claims attributable to the
employment of Executive, all claims attributable to the termination. of that
employment, and all claims arising under any federal, state or other
governmental statute, regulation or ordinance or common law, such as, for
example and without limitation, Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
which prohibits discrimination on the basis of age over 40, and wrongful
termination claims, excepting only those obligations expressly recited to be
performed hereunder and any rights to indemnification, advancement of expenses,
or insurance to which Executive is entitled under the Agreement, the Company’s
Certificate of Incorporation, Bylaws or otherwise.

 

In light of the intention of Executive (for herself, his agents, heirs,
successors, assigns, executors and/or administrators) that this release extend
to any and all claims of whatsoever kind or character, known or unknown,
Executive expressly waives any and all rights granted by California Civil Code
Section 1542 or any other analogous federal or state law or regulation.
Section 1542 reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Notwithstanding the foregoing, nothing in this Agreement shall be construed to
prevent Executive from filing a charge with, or participating in any proceeding
or investigation by, the Equal Employment Opportunity Commission or affiliated
state agency. However, Executive acknowledges that, in accordance with this
Release, he has no right to recover any monies on behalf of herself, his agents,
heirs, successors, assigns, executors and/or administrators in connection with,
or as a result of, such charge, investigation, or proceeding.

 

6. Release of Executive. The Company (including its past and present parent,
subsidiary and affiliated corporations, divisions or other related entities, as
well as the successors, shareholders, officers, directors, heirs, predecessors,
assigns, agents, employees, attorneys and representatives of each of them, past
or present) does hereby and forever release and discharge the Executive and his
agents, heirs, successors, assigns, executors and/or administrators from any and
all causes of action, actions, judgments, liens, debts, contracts, indebtedness,
damages, losses, claims, liabilities, rights, interests and demands of
whatsoever kind or character, known or unknown, suspected to exist or not
suspected to exist, anticipated or not anticipated, whether or not heretofore
brought before any state or federal court or before any state or federal agency
or other governmental entity, which the Company has or may have against any
released person or entity by reason of any and all acts, omissions, events or
facts occurring or existing prior to the date hereof, including, without
limitation, all claims attributable to the employment of Executive, all claims
attributable to the termination of that employment, and all claims arising under
any federal, state or other governmental statute, regulation or ordinance or
common law, such as, for example and without limitation.

 

In light of the intention of the Company (including its past and present parent,
subsidiary and affiliated corporations, divisions or other related entities, as
well as the successors, shareholders, officers, directors, heirs, predecessors,
assigns, agents, employees, attorneys and representatives of each of them, past
or present) that this release extend to any and all claims of whatsoever kind or
character, known or unknown, the Company expressly waives any and all rights
granted by California Civil Code Section 1542 or any other analogous federal or
state law or regulation. Section 1542 reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE

 

--------------------------------------------------------------------------------


 

MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

1.                              No Actions Pending. Executive and the Company
agree that neither party has filed, nor will either party file in the future,
any claims, actions or lawsuits against any of the Releases relating to
Executive’s employment with the Company, or the termination thereof, except as
contemplated hereby.

 

2.                              No Admissions. Nothing contained herein shall be
construed as an admission of wrongdoing or liability by either party hereto.

 

3.                             Entire Agreement; Miscellaneous. This Agreement
constitutes a single integrated contract expressing the entire agreement of the
parties with respect to the subject matter specifically addressed herein and
supersedes all prior and contemporaneous oral and written agreements and
discussions with respect to the subject matter hereof. There are no other
agreements, written or oral, express or implied, between the parties hereto,
concerning the subject matter hereof, except as set forth herein. This Agreement
may be amended or modified only by an agreement in writing, and it shall be
interpreted and enforced according to the laws of the State of Colorado. Should
any of the provisions of the Agreement be determined to be invalid by a court of
competent jurisdiction, it is agreed that this shall not affect the
enforceability of the other provisions herein.

 

4.                             Waiting Period and Right of Revocation. EXECUTIVE
ACKNOWLEDGES THAT EXECUTIVE IS AWARE AND IS HEREBY ADVISED THAT EXECUTIVE HAS
THE RIGHT TO CONSIDER THIS AGREEMENT FOR TWENTY-ONE DAYS BEFORE SIGNING IT,
ALTHOUGH EXECUTIVE IS NOT REQUIRED TO WAIT THE ENTIRE TWENTY-ONE DAY PERIOD; AND
THAT IF EXECUTIVE SIGNS THIS AGREEMENT PRIOR TO THE EXPIRATION OF TWENTY-ONE
DAYS, EXECUTIVE IS WAIVING THIS RIGHT FREELY AND VOLUNTARILY. EXECUTIVE ALSO
ACKNOWLEDGES THAT EXECUTIVE IS AWARE AND IS HEREBY ADVISED OF EXECUTIVE’S RIGHT
TO REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN DAYS FOLLOWING THE SIGNING OF
THIS AGREEMENT AND THAT IT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED. TO REVOKE THIS AGREEMENT, EXECUTIVE MUST NOTIFY
THE COMPANY IN WRITING WITHIN SEVEN DAYS OF SIGNING IT.

 

5.                             Attorney Advice. EXECUTIVE ACKNOWLEDGES THAT
EXECUTIVE IS AWARE OF EXECUTIVE’S RIGHT TO CONSULT AN ATTORNEY, THAT EXECUTIVE
HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY, AND THAT EXECUTIVE HAS HAD THE
OPPORTUNITY TO CONSULT WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS
AGREEMENT.

 

1.                              Understanding of Agreement. Executive states
that Executive has carefully read this Agreement, that Executive fully
understands its final and binding effect, that the only promises made to
Executive to sign this Agreement are those stated above, and that Executive is
signing this Agreement voluntarily.

 

 

 

/s/ Claude J. Pumilia

Dated: September 16, 2013

Claude J. Pumilia

 

 

 

/s/ David C. Peterschmidt

Dated: September 16, 2013

David C. Peterschmidt

 

--------------------------------------------------------------------------------